372 U.S. 712
83 S.Ct. 1020
10 L.Ed.2d 126
Clarence TUCKERv.INDIANA.
No. 360, Misc.
Supreme Court of the United States
April 15, 1963

Tucker, pro se.
Edwin K. Steers, Atty. Gen. of Indiana, and Donald L. Adams, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Indiana.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Lane v. Brown, 372 U.S. 477, 83 S.Ct. 768.